



Exhibit 10.2


EMPLOYMENT AGREEMENT


Scott Scheimreif


EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December 11, 2012 (the
“Effective Date”), by and between Iridium Communications, Inc., (the “Company,”
and together with and its subsidiaries and Iridium Satellite, LLC, the “Company
Group”), and Scott Scheimreif (“Executive”) and, together with the Company, the
“Parties”).


WHEREAS, Executive is currently employed by the Company as Acting Executive Vice
President, Government Programs;


WHEREAS, the Parties wish for Executive to continue to be employed on the terms,
provisions and conditions set forth in this Agreement; and


WHEREAS, Executive acknowledges that (i) Executive's employment with the Company
provides Executive with trade secrets of, and confidential information
concerning, the Company Group; and (ii) the covenants contained in this
Agreement are essential to protect the business and goodwill of the Company
Group.


NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:


1. At-Will Employment. Executive will continue to be employed by the Company on
an at-will basis, meaning either the Company or Executive may terminate
Executive's employment at any time, with or without Cause or advanced notice.
Executive's rights to compensation following a termination of employment will be
only as set forth in Section 8 below.


2.Position and Duties. Executive will serve as the Company's Executive Vice
President, Government Programs. Executive will perform duties customary to such
position, and as reasonably assigned to him, from time to time, by the Company's
Chief Executive Officer (the “CEO”), to whom Executive will report. Executive
will devote Executive's full business time and attention to the performance of
Executive's duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services, either directly or indirectly;
provided, that nothing herein will preclude Executive from (i) with the prior
written consent of the Board, serving on the board of directors of other
for-profit companies that do not compete with the Company Group, (ii) serving on
civic or charitable boards or committees, and (iii) managing personal
investments, so long as all such activities described in (i) through (iii)
herein do not materially interfere with the performance of Executive's duties
and responsibilities under this Agreement.


3.Cash Compensation.


(a)Base Salary. Executive's initial base salary under this Agreement will be
earned at an annualized rate of $260,000 (the “Base Salary”), less standard
payroll deductions and withholdings. Executive will be paid in accordance with
Company practice and policy. Executive's Base Salary will be reviewed and
adjusted from time to time by the Board or a duly authorized committee.
(b)Annual Bonus. Subject to the achievement of the applicable performance goals
determined by the Company and Executive's continued service through the bonus
payment date, Executive will be eligible to earn an annual bonus (the “Annual
Bonus”) with a target amount equal to sixty percent (60%) of the Base Salary
(the “Target Bonus”). If Executive leaves the employ of the Company prior to
payment of any


1.

--------------------------------------------------------------------------------





Annual Bonus, he is not eligible for an annual bonus, prorated or otherwise,
except as expressly contemplated in Section 8 below. The Annual Bonus earned for
any given year will be paid to Executive on the date on which annual bonuses are
paid to all other senior executives of the Company, but in no event later than
March 15 of the year following the year in which Executive's right to the Annual
Bonus is no longer subject to a substantial risk of forfeiture, so as to comply
with Treasury Regulation Section l .409A-l (b)(4).


4.Company Policies and Benefits. The employment relationship between the Parties
continues to be subject to the Company Group's personnel policies and procedures
as they may be interpreted, adopted, revised or deleted from time to time in the
Company Group's sole discretion. Executive may participate in the employee
benefit plans of the Company Group on a basis no less favorable than such
benefits are provided by the Company Group from time to time to the Company
Group's other senior executives, subject to the terms and conditions of those
plans. All matters of eligibility for coverage or benefits under any benefit
plan will be determined in accordance with the provisions of such plan or
program. The Company Group reserves the right to change, alter, or terminate any
benefit plan in its sole discretion. Notwithstanding the foregoing, in the event
that the terms of this Agreement differ from or are in conflict with the Company
Group's general employment policies or practices, this Agreement will control.


5.Vacation. Executive will continue to be eligible to accrue up to four (4)
weeks paid vacation during each year, administered in accordance with the
Company Group's vacation policy. Executive will also continue to be entitled to
all paid holidays and personal days given by the Company Group, administered in
accordance with the Company Group's holiday and personal days policies.


6.Expense Reimbursement. Executive will continue to be eligible to receive
prompt reimbursement for all travel and business expenses reasonably incurred
and accounted for by Executive (in accordance with the policies and procedures
established from time to time by the Company Group) in performing services
hereunder. For the avoidance of doubt, to the extent that any reimbursements
(including any taxable benefits reimbursements) are subject to the provisions of
Section 409A of the Code: (a) to be eligible to obtain reimbursement for such
expenses Executive must submit expense reports within 45 days after the expense
is incurred, (b) any such reimbursements will be paid no later than December 31
of the year following the year in which the expense was incurred, (c) the amount
of expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year, and (d) the right to reimbursement under
this Agreement will not be subject to liquidation or exchange for another
benefit.


7.Indemnification; D&O Coverage. The Company Group, and its successors and/or
assigns, will indemnify and defend Executive to the fullest extent permitted by
the By­ Laws and Certificate of Incorporation of Iridium Communications Inc.
(the “Parent”) with respect to any claims that may be brought against Executive
arising out of any action taken or not taken in Executive's capacity as an
officer or director of any member of the Company Group. In addition, Executive
will be covered as an insured in respect of Executive's activities as an officer
and director of any member of the Company Group by the Parent's Directors and
Officers liability policy or other comparable policies obtained by the Company's
successors, to the fullest extent permitted by such policies. The Company
Group's indemnification obligations hereunder will remain in effect following
the Executive's termination of employment with the Company Group.


8.Termination of Employment. Executive's employment may be terminated under the
following circumstances:


(a)Death. Executive's employment will terminate upon Executive's death. Upon any
such termination, Executive's estate will be entitled to receive his Base Salary
through the date of termination (the “Accrued Salary”) and (B) any other earned
but unpaid wages (together, the “Accrued Amounts”). The Accrued Amounts will be
timely paid following the date of termination in accordance with applicable
laws. All other benefits, if any, due to Executive's estate following
Executive's termination due to death will be determined in accordance with the
plans, policies and practices of the Company Group; provided, that Executive's
estate will not


2.

--------------------------------------------------------------------------------





be entitled to any payments or benefits under any severance plan, policy or
program of the Company Group. Executive's estate will not accrue any additional
compensation (including any Base Salary or Annual Bonus) or other benefits under
this Agreement following such termination of employment.


(b)Disability. The Company may terminate Executive's employment for Disability.
“Disability” will mean Executive's inability, due to physical or mental
incapacity, to perform his duties under this Agreement with substantially the
same level of quality as immediately prior to such incapacity for a period of
ninety (90) consecutive days or one hundred twenty (120) days during any
consecutive six (6) month period, as determined in good faith by the Board. In
conjunction with determining Disability for purposes of this Agreement,
Executive hereby (i) consents to any such examinations which are relevant to a
determination of whether Executive is mentally and/or physically disabled, and
(ii) agrees to furnish such medical information as may be reasonably requested.
Upon any such termination, Executive will be entitled to receive payment of the
Accrued Amounts. All other benefits, if any, due to Executive following
Executive's termination by the Company for Disability will be determined in
accordance with the plans, policies and practices of the Company Group;
provided, that Executive will not be entitled to any payments or benefits under
any severance plan, policy or program of the Company Group. Executive will not
accrue any additional compensation (including any Base Salary or Annual Bonus)
or other benefits under this Agreement following such termination of employment.


(c)Termination for Cause; Voluntary Termination. At any time, (i) the Company
may terminate Executive's employment for “Cause” (as defined below) by Notice of
Termination (as defined in Section 8(e)) specifying the grounds for Cause in
reasonable detail, and (ii) Executive may terminate Executive's employment
“voluntarily” (that is, other than by death, Disability or for Good Reason, in
accordance with Section 8(a), 8(b) or 8(d), respectively); provided, that
Executive will be required to give at least thirty (30) days advance written
notice to the Company of such termination. “Cause” will mean Executive's: (A)
material breach of this Agreement, including the willful failure to
substantially perform his duties hereunder; (B) willful failure to carry out, or
comply with, in any material respect, any lawful and reasonable directive of the
Board, not inconsistent with the terms of this Agreement; (C) commission at any
time of any act or omission that results in, or that may reasonably be expected
to result in, a conviction, plea of guilty or no contest or imposition of
unadjudicated probation for any felony or crime involving moral turpitude; (D)
unlawful use (including being under the influence) or possession of illegal
drugs on the Company's premises or while performing Executive's duties and
responsibilities hereunder; (E) breach of any written policies or procedures of
the Company Group that are applicable to Executive and that have previously been
provided to Executive, which breach causes or is reasonably expected to cause
material economic harm to any member of the Company Group; or (F) commission at
any time of any act of fraud, embezzlement, misappropriation, material
misconduct, or breach of fiduciary duty against the Company or any of its
affiliates (or any of their respective predecessors or successors), which, for
the avoidance of doubt, will not include any good faith disputes regarding
immaterial amounts that relate to Executive's expense account, reimbursement
claims or other de minimis matters; provided, however, that in the case of (A),
(B) or (E) above, if any such breach or failure is curable, Executive fails to
cure such breach or failure to the reasonable satisfaction of the Board within
fifteen (15) days of the date the Company delivers written notice of such breach
or failure to Executive. For purposes of this Agreement, no act or failure to
act by Executive will be considered “willful” unless such act is done or failed
to be done intentionally and in bad faith.


Upon the termination of Executive's employment pursuant to this Section 8(c),
Executive will be entitled to receive payment of the Accrued Amounts. All other
benefits, if any, due to Executive following Executive's termination of
employment pursuant to this Section 8(c) will be determined in accordance with
the plans, policies and practices of the Company Group; provided, that Executive
will not be entitled to any payments or benefits under any severance plan,
policy or program of the Company Group. Executive will not accrue any additional
compensation (including any Base Salary or Annual Bonus) or other benefits under
this Agreement following such termination of employment.


(d)Termination for Good Reason or Without Cause. At any time, (i) Executive may
terminate Executive's employment for “Good Reason” (as defined below), provided
the Company has not


3.

--------------------------------------------------------------------------------





previously notified him of its intent to terminate his employment for Cause and
(ii) the Company may terminate Executive's employment without Cause (that is,
other than by death, Disability or for Cause, in accordance with Section 8(a),
8(b) or 8(c), respectively). “Good Reason” will mean the occurrence, without
Executive's prior written consent, of any of the following events: (A) a
material reduction in the nature or scope of Executive's responsibilities,
duties and/or authority; provided, that a change in job position (including a
change in title) will not be deemed a “material reduction” in and of itself
unless Executive's responsibilities, duties and/or or authority are materially
reduced; (B) a material reduction in Executive's then-current Base Salary, which
the Company and Executive agree is at least 10% of Executive's then-current Base
Salary; provided, that a reduction in Base Salary will not be “Good Reason” to
the extent that the salary reduction is made as part of a broader salary
reduction program of the Company Group affecting a majority of similarly
situated employees; (C) a material reduction in the responsibilities, duties
and/or authority of the supervisor to whom Executive is required to report; (D)
the relocation of Executive's primary office to a location that increases
Executive's one-way commute by more than sixty (60) miles; or (E) any other
material breach by the Company of a material term of this Agreement, including
but not limited to a breach of Section 10(d)(iii) by failing to cause any
successor to the Company to expressly assume and agree to perform in all
material respects this Agreement; provided, that any such event described in (A)
through (E) above will not constitute Good Reason unless Executive delivers to
the Company a Notice of Termination for Good Reason within ninety (90) days
after the initial existence of the circumstances giving rise to Good Reason, and
within thirty (30) days following the receipt of such Notice of Termination for
Good Reason the Company has failed to reasonably cure the circumstances giving
rise to Good Reason, and Executive resigns from all positions he then-holds with
the Company Group effective not later than six (6) months following the initial
existence of the circumstances giving rise to Good Reason.


Upon the termination of Executive's employment hereunder pursuant to this
Section 8(d), and provided such termination constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-l(h), without
regard to any alternative definitions thereunder, a “Separation From Service”),
Executive will receive (A) the Accrued Amounts, and, (B) subject to Executive's
execution, delivery and non-revocation of an effective release of all claims
against the Company Group substantially in the form attached hereto as Exhibit A
(the “Release”) within the sixty (60) day period following the date of
Executive's Separation From Service, the following severance benefits
(collectively, the“Severance Benefits”):


(i)an amount equal to 12 months of Executive's then-current Base Salary,
ignoring any decrease in Base Salary that forms the basis for Good Reason, paid
in equal installments on the Company's normal payroll schedule over the 12 month
period immediately following the date of Separation From Service (the “Severance
Period”), except as set forth below (the “Salary Continuation”).


(ii)an amount equal to the Annual Bonus for the year of his Separation from
Service that Executive would have earned (had Executive remain employed through
the payment date), based on actual achievement of the designated performance
metrics, and pro­ rated based on the number of days served in the year of
termination, unless such Separation From Service occurs on or within twelve (12)
months after a Change in Control, in which case the payment under this clause
(ii) will not be pro-rated, and in either case, this amount will be paid in
equal installments on the Company's normal payroll schedule over the remainder
of the Severance Period from and after the date the Company determines (as part
of its determination for all bonus eligible employees) actual performance and
the amount of bonus that would have been earned based on such performance (which
determination date will be not later than March 15 of the year following the
year of performance);


(iii)if Executive is participating in the Company's employee group health
insurance plans on the date of Separation From Service and subject to Executive
making a timely election to continue such coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, or, if applicable, state or local
insurance laws (“COBRA”), then the Company will pay, directly to the COBRA
carrier, as and when due, the COBRA premiums necessary to continue Executive's
health insurance coverage in effect for himself and his eligible dependents on
the termination date until the earliest of (A) the month in which the Severance
Period ends, (B) the expiration of eligibility for the continuation coverage
under COBRA, or (C) the date when Executive or his dependents become eligible
for substantially equivalent health insurance coverage in connection with new


4.

--------------------------------------------------------------------------------





employment or self-employment (such period from the termination date through the
earliest of (A) through (C), the “COBRA Payment Period”). Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums for
the remainder of the COBRA Payment Period, the Company will instead pay
Executive on the first day of each month of the remainder of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premiums for that month,
subject to applicable tax withholdings (such amount, the “Special Severance
Payment”), for the remainder of the COBRA Payment Period. If Executive becomes
eligible for coverage under another employer's group health plan or otherwise
ceases to be eligible for COBRA during the period provided in this clause,
Executive must immediately notify the Company of such event, and all payments
and obligations under this clause will cease.


(iv)if such Separation From Service occurs on or within twelve (12) months after
a Change in Control (as defined in the Parent's 2012 Equity Incentive Plan), one
hundred percent (100%) of Executive's then-outstanding equity awards will become
vested (and exercisable, as applicable) effective as of the date of Executive's
Separation from Service.


All of the Severance Benefits are subject to deductions for applicable tax
withholdings. No Severance Benefits will be paid prior to the day that is sixty
(60) days following the date of Separation From Service. On the sixtieth (60th)
day following the date of Separation From Service, the Company will pay in a
lump sum the aggregate amount of the cash Severance Benefits that the Company
would have paid Executive through such date had the payments commenced on the
Separation From Service through such sixtieth (60th) day, with the balance paid
thereafter on the applicable schedules described above.


All other benefits, if any, due Executive following a termination pursuant to
this Section 8(d) will be determined in accordance with the plans, policies and
practices of the Company Group; provided, that Executive will not be entitled to
any payments or benefits under any severance plan, policy or program of the
Company Group. Payments under this Agreement are intended to fulfill any
statutory obligation to provide notice or pay in lieu of notice. Executive will
not accrue any additional compensation (including any Base Salary or Annual
Bonus) or other benefits under this Agreement following such termination of
employment.


(e)Notice of Termination. Any termination of the Executive's employment by the
Company or by Executive will be communicated by written Notice of Termination to
the other Party in accordance with the Notice requirements set forth in Section
l0(e) of this Agreement. For purposes of this Agreement, “Notice of Termination”
will mean a notice that will indicate the specific termination provision in this
Agreement relied upon and will, to the extent applicable, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.


(f)Board/Committee Resignation. Upon termination of Executive's employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the board of directors (and any committees
thereof) of each of the members of the Company Group.


(g)Taxes. Notwithstanding any other provision of this Agreement to the contrary,
if payments made or benefits provided pursuant to this Section 8 or otherwise
from the Company Group or any person or entity are considered “parachute
payments” under Section 280G of the Code, then such parachute payments will be
limited to the greatest amount that may be paid to Executive under Section 280G
of the Code without causing any loss of deduction to the Company Group under
such section, but only if, by reason of such reduction, the net after tax
benefit to Executive will exceed the net after tax benefit if such reduction
were not made. “Net after tax benefit” for purposes of this Agreement will mean
the sum of (i) the total amounts payable to the Executive under Section 8, plus
(ii) all other payments and benefits which the Executive receives or then is
entitled to receive from the Company Group or otherwise that would constitute a
“parachute payment” within the


5.

--------------------------------------------------------------------------------





meaning of Section 280G of the Code, less (iii) the amount of federal and state
income taxes payable with respect to the foregoing calculated at the maximum
marginal income tax rate for each year in which the foregoing will be paid to
Executive (based upon the rate in effect for such year as set forth in the Code
at the time of termination of Executive's employment), less (iv) the amount of
excise taxes imposed with respect to the payments and benefits described in (i)
and (ii) above by Section 4999 of the Code. The determination as to whether and
to what extent payments are required to be reduced in accordance with this
Section 8(g) will be made at the Company's expense by a nationally recognized
certified public accounting firm as may be designated by the Company prior to a
change in control (the “Accounting Firm”). In the event of any mistaken
underpayment or overpayment under this Agreement, as determined by the
Accounting Firm, the amount of such underpayment or overpayment will forthwith
be paid to Executive or refunded to the Company, as the case may be, with
interest at one hundred twenty (120%) of the applicable Federal rate provided
for in Section 7872(f)(2) of the Code. Any reduction in payments required by
this Section 8(g) will occur in the following order: (1) any cash severance, (2)
any other cash amount payable to Executive, (3) any benefit valued as a
“parachute payment”, (4) the acceleration of vesting of any equity awards that
are options, and (5) the acceleration of vesting of any other equity awards.
Within any such category of payments and benefits, a reduction will occur first
with respect to amounts that are not “deferred compensation” within the meaning
of Section 409A and then with respect to amounts that are. In the event that
acceleration of compensation from equity awards is to be reduced, such
acceleration of vesting will be canceled, subject to the immediately preceding
sentence, in the reverse order of the date of grant.


9.Restrictive Covenants.


(a)Noncompetition. In consideration of the payments by the Company to Executive
pursuant to this Agreement, Executive hereby covenants and agrees that, during
Executive's employment with the Company and for the one-year period following
the date of Executive's termination for any reason (the “Restricted Period”),
Executive will not, without the prior written consent of the Company, engage in
“Competition” (as defined below) with the Company Group. For purposes of this
Agreement, if Executive takes any of the following actions he will be engaged in
“Competition” engaging in or carrying on, directly or indirectly, any
enterprise, whether as an advisor, principal, agent, partner, officer, director,
employee, stockholder, associate or consultant to any entity or individual to
provide any product or service that competes with a product or service of the
Company with which the Executive worked, or about which he acquired any
Confidential Information (as defined below) during his employment with the
Company. An action will not be considered Competition if it is outside the scope
of the following: (i) the provision of any form of mobile satellite
telecommunications, whether voice or data, as the term “telecommunications” is
defined in the Communications Act of 1934, as amended, and (ii) any other
material line of business which the Company Group enters into during the period
of Executive's employment or has undertaken preparation to enter into at the
time of Executive's termination. Notwithstanding the foregoing, “Competition”
will not include the passive ownership of securities in any entity and exercise
of rights appurtenant thereto, so long as such securities represent no more than
two percent (2%) of the voting power of all securities of such enterprise.


(b)Non-Solicitation and No Hire. In further consideration of the payments by the
Company to Executive pursuant to this Agreement, Executive hereby covenants and
agrees that, during the Restricted Period, Executive will not (i) induce or
attempt to induce any employee or consultant of the Company Group to leave the
employ or services of the Company Group, or in any way interfere with the
relationship between the Company Group and any employee or consultant thereof,
(ii) except in the performance of Executive's duties for the Company Group, hire
any person who was an employee of the Company Group at any time during the six
(6) month period immediately prior to the date on which such hiring would take
place, or (iii) call on, solicit or service any customer, supplier, licensee,
licensor or other business relation of the Company Group in order to induce or
attempt to induce such person to cease doing business with, or reduce the amount
of business conducted with, the Company Group, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
of the Company Group.


(c)Confidential Information. Executive acknowledges that the Company Group has a


6.

--------------------------------------------------------------------------------





legitimate and continuing proprietary interest in the protection of its
“Confidential Information” (as defined below) and that it has invested
substantial sums and will continue to invest substantial sums to develop,
maintain and protect such Confidential Information. During the period of
Executive's employment and at all times thereafter, Executive will not, except
with the written consent of the Company or in connection with carrying out
Executive's duties or responsibilities hereunder, furnish or make accessible to
anyone or use for Executive's own benefit any trade secrets, confidential or
proprietary information of the Company Group, including without limitation its
business plans, marketing plans, strategies, systems, programs, methods, trade
secrets, employee lists, computer programs, insurance profiles and client lists
(hereafter referred to as “Confidential Information”); provided, that such
Confidential Information will not include information which at the time of
disclosure or use, was generally available to the public other than by a breach
of this Agreement or was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company, Executive or such
third party or was otherwise developed or obtained legally and independently by
the person to whom disclosed without a breach of this Agreement. Notwithstanding
the foregoing, Executive may disclose Confidential Information when required to
do so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company Group or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose or make accessible such
information; provided, that, if Executive is ordered by a court or other
government agency to disclose any Confidential Information, Executive will (i)
promptly notify the Company of such order, (ii) at the written request of the
Company, diligently contest such order at the sole expense of the Company as
expenses occur, and (iii) at the written request of the Company, seek to obtain,
at the sole expense of the Company, such confidential treatment as may be
available under applicable laws for any information disclosed under such order.


(d)Property of the Company. All memoranda, notes, lists, records and other
documents or papers (and all copies thereof) relating to the Company Group,
whether written or stored on electronic media (including, without limitation,
Executive's personal computer or laptop), made or compiled by or on behalf of
Executive in the course of Executive's employment with the Company Group, or
made available to Executive in the course of Executive's employment with the
Company Group, relating to the Company Group, or to any entity which may
hereafter become an affiliate thereof, but excluding Executive's personal
effects, Rolodexes and similar items, will be the property of the Company, and
will, except as otherwise agreed by the Company in writing, be delivered to the
Company promptly upon the termination of Executive's employment with the Company
for any reason or at any other time upon request.


(e)Intellectual Property. All discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by Executive alone
or with others, at any time during his employment with any member of the Company
Group, and in any way relating to the business activities which are the same as
or substantially similar to the business activities carried on by the Company
Group or proposed to be extended or expanded by the Company Group, or the
products or services of the Company Group, whether or not subject to patent,
copyright or other protection and whether or not reduced to tangible form
(“Developments”), will be the sole and exclusive property of the Company.
Executive agrees to, and hereby does, assign to the Company, without any further
consideration, all of Executive's right, title and interest throughout the world
in and to all Developments. Executive agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that the Company or one of the members
of the Company Group, as the case may be, is the author of such Developments and
owns all of the rights comprised in the copyright of such Developments and
Executive hereby assigns to the Company without any further consideration all of
the rights comprised in the copyright and other proprietary rights Executive may
have in any such Development to the extent that it might not be considered a
work made for hire. Executive will make and maintain adequate and current
written records of all Developments and will disclose all Developments promptly,
fully and in writing to the Company promptly after development of the same, and
at any time upon request.


(f)Non-Disparagement. Executive agrees not to disparage the Company Group, any


7.

--------------------------------------------------------------------------------





member thereof, and any of their officers, attorneys, directors, managers,
partners, employees, agents and affiliates, in any manner likely to be harmful
to them or their business, business reputation or personal reputation; provided
that the Executive will respond accurately and fully to any question, inquiry or
request for information when required by legal process.


(g)Enforcement. The parties agree that the market for the Company Group's
products and services is global, so that this Agreement applies to Executive's
activities wherever they occur. If, however, after applying the provisions
above, a court still decides that this Agreement or any of its restrictions is
unenforceable for lack of reasonable geographic limitation and the Agreement or
restriction(s) cannot otherwise be enforced the parties agree that the fifty
(50) miles radius from any location at which Executive provided services to the
Company Group on either a regular or occasional basis during the two years
immediately preceding termination of his employment, or if he is still employed,
the two years prior to any activity of the Executive that violates this
Agreement, will be the geographic limitation relevant to the contested
restriction. Executive acknowledges and agrees that the Company's remedies at
law for a breach or threatened breach of any of the provisions of Sections 9(a),
9(b), 9(c), 9(d) or 9(e) herein (collectively, the “Covenants”) would be
inadequate and, in recognition of this fact, Executive agrees that, in the event
of such a breach or threatened breach, in addition to any remedies at law, the
Company will be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. In addition, the Company
will be entitled to immediately cease paying any amounts remaining due pursuant
to Section 8 (other than the Accrued Amounts) if Executive has violated any
provision of Section 9(a) or has materially breached any of his obligations
under Sections 9(b), 9(c), 9(d) or 9(e) of this Agreement. Executive understands
that the provisions of Sections 9(a) and 9(b) may limit his ability to earn a
livelihood in a business similar to the business of the Company but he
nevertheless agrees and hereby acknowledges that (i) such provisions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company, (ii) such provisions contain reasonable
limitations as to time and scope of activity to be restrained, (iii) such
provisions are not harmful to the general public, (iv) such provisions are not
unduly burdensome to Executive, and (v) the consideration provided hereunder is
sufficient to compensate Executive for the restrictions contained in Sections
9(a) and 9(b). In consideration of the foregoing and in light of Executive's
education, skills and abilities, Executive agrees that he will not assert that,
and it should not be considered that, any provisions of Sections 9(a) and 9(b)
otherwise are void, voidable or unenforceable or should be voided or held
unenforceable. It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in Sections 9(a) and 9(b) to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement will not be rendered void but will be deemed amended to apply
as to such maximum time and territory and to such maximum extent as such court
may judicially determine or indicate to be enforceable. Alternatively, if any
court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding will not affect the enforceability of any of the
other restrictions contained herein. In any such action, suit or proceeding to
enforce the Covenants, the prevailing Party will be entitled to an award of its
or his reasonable attorneys' fees and costs incurred.


10.Miscellaneous.


(a)Executive's Representations. Executive hereby represents and warrants to the
Company that (i) Executive has read this Agreement in its entirety, fully
understands the terms of this Agreement, has had the opportunity to consult with
counsel prior to executing this Agreement, and is signing the Agreement
voluntarily and with full knowledge of its significance, (ii) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound, (iii) Executive is not a party to or bound by an employment
agreement, non-compete agreement or confidentiality agreement with any other
person or entity which would interfere in any material respect with the
performance of his duties hereunder, and (iv) Executive will not use any
confidential information or trade secrets of any person or party other than the
Company Group in connection with the performance of his duties hereunder.


8.

--------------------------------------------------------------------------------







(b)Mitigation. Executive will have no duty to mitigate his damages by seeking
other employment and, should Executive actually receive compensation from any
such other employment, the payments required hereunder will not be reduced or
offset by any other compensation except as specifically provided herein.


(c)Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in a writing signed
by Executive and an officer of the Company (other than Executive) duly
authorized by the Board to execute such amendment, waiver or discharge. No
waiver by either Party of any breach of the other Party of, or compliance with,
any condition or provision of this Agreement will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.


(d)Successors and Assigns.


(i)This Agreement is personal to Executive and without the prior written consent
of the Company will not be assignable by Executive otherwise than by will or the
laws of descent and distribution. This Agreement will inure to the benefit of
and be enforceable by Executive's legal representatives.


(ii)This Agreement will inure to the benefit of and be binding upon the Company
and its successors and, other than as set forth in Section 10(d)(iii), will not
be assignable by the Company without the prior written consent of the Executive
(which will not be unreasonably withheld).


(iii)The Agreement will be assignable by the Company to any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company; provided that,
the Company will require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” will mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.


(e)Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement will be in writing and will be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, or if mailed by registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses or sent via
facsimile or email to the respective facsimile numbers and email addresses, as
the case may be, as set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address will be effective only upon receipt; provided,
however, that (i) notices sent by personal delivery, email or overnight courier
will be deemed given when delivered, (ii) notices sent by facsimile transmission
will be deemed given upon the sender's receipt of confirmation of complete
transmission, and (iii) notices sent by registered mail will be deemed given two
days after the date of deposit in the mail.


If to Executive, to such address (including Company email address) as will most
currently appear on the records of the Company.


If to the Company, to its primary business location, that, as of the Effective
Date of this Agreement, is:


Iridium Satellite LLC
1750 Tysons Boulevard, Suite 1400
McLean, VA 22102
Facsimile:
Attention: CEO




9.

--------------------------------------------------------------------------------





(f)GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE COMMONWEALTH OF VIRGINIA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE COMMONWEAL TH OF VIRGINIA TO
BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE
COMMONWEALTH OF VIRGINIA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF
THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION'S CHOICE OF LAW OR CONFLICT OF
LAW ANALYSIS, THE SUBSTANTNE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY. ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE BROUGHT IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN FAIRFAX COUNTY,
VIRGINIA OR THE EASTERN DISTRICT OF VIRGINIA. EACH PARTY HEREBY WAIVES THE
RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION
OF ANY SUCH ACTION.


(g)JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR EXECUTIVE'S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN
ANY COURT.


(h)Set Off. The Company's obligation to pay Executive the amounts and to make
the arrangements provided hereunder will be subject to set-off, counterclaim or
recoupment of any amounts owed by Executive to the Company or any of its
affiliates except to the extent any such set-off, counterclaim or recoupment
would violate, or result in the imposition of tax under Section 409A of the
Code, in which case such right will be null and void.


(i)Compliance with Code Section 409A. It is intended that all of the payments
payable under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code provided under
Treasury Regulation Sections l.409A-l(b)(4), l.409A-l(b)(5) and l.409A-l(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive's right to receive any installment payments
under this Agreement (whether Severance Payments, expense reimbursements or
otherwise) will be treated as a right to receive a series of separate payments
and, accordingly, each installment payment under this Agreement will at all
times be considered a separate and distinct payment. Notwithstanding any
provision to the contrary in this Agreement, if Executive is deemed by the
Company at the time of his Separation from Service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, and if any of the
payments, including the Severance Benefits, upon Separation From Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation” (including as a result of the terms of Offer Letter),
then to the extent delayed commencement of any portion of such payments is
required to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code and the related adverse taxation under Section 409A of the Code, such
payments will not be provided to Executive prior to the earliest of (i) the
expiration of the six (6)-month period measured from the date of Executive's
Separation From Service with the Company, (ii) the date of Executive's death or
(iii) such earlier date as permitted under Section 409A of the Code without the
imposition of adverse taxation. Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this paragraph will be paid in a lump sum to Executive, and
any remaining payments due will be paid as otherwise provided in this Agreement
or in the applicable agreement. No interest will be due on any amounts so
deferred.


(j)Severability of Invalid or Unenforceable Provisions. The invalidity or
unenforceability of any provision or provisions of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect.




10.

--------------------------------------------------------------------------------





(k)Advice of Counsel and Construction. Each Party acknowledges that such Party
had the opportunity to be represented by counsel in the negotiation and
execution of this Agreement. Accordingly, the rule of construction of contract
language against the drafting party is hereby waived by each Party.


(l)Entire Agreement. This Agreement sets forth the entire agreement of the
Parties in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written in respect of the subject
matter contained herein.


(m)Withholding Taxes. The Company will be entitled to withhold from any payment
due to Executive hereunder any amounts required to be withheld by applicable tax
laws or regulations.


(n)Section Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and will not constitute a part, of this Agreement.


(o)Cooperation. During the period of Executive's employment and at any time
thereafter, Executive agrees to cooperate (i) with the Company in the defense of
any legal matter involving any matter that arose during Executive's employment
with the Company Group, and (ii) with all government authorities on matters
pertaining to any investigation, litigation or administrative proceeding
pertaining to the Company Group. Following termination of Employee's employment
for any reason, Employee will fully cooperate with the Company in all matters
relating to the winding up of Employee's pending work and the orderly transfer
of any such pending work to such other Employees as may be designated by the
Company Group. The Company will reimburse Executive for any reasonable travel
and out of pocket expenses incurred by Executive in providing such cooperation.


(p)Survival. Sections 7, 8(d), 8(g), 9, and 10 will survive and continue in full
force in accordance with their terms notwithstanding any termination of
Executive's employment with the Company Group.


(q)Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


IRIDIUM COMMUNICATIONS INC.




By: /s/ Matthew J. Desch
Name: Matthew J. Desch
Title: CEO


EXECUTIVE



/s/ Scott Scheimreif
Scott Scheimreif


[Signature Page to Employment Agreement]




11.

--------------------------------------------------------------------------------






EXHIBIT A


GENERAL RELEASE


THIS AGREEMENT AND RELEASE, dated as of ____________, 20___ (this “Agreement”),
is entered into by and between Scott Scheimreif (“Executive”) and Iridium
Communications Inc. (the “Company”).


WHEREAS, Executive's employment with the Company [will terminate/has terminated]
effective as of __________, 201__;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:


1.Executive will be provided severance pay and other benefits (the “Severance
Benefits”) in accordance with the terms and conditions of Section 8(d) of the
employment agreement by and between Executive and the Company, dated as of
December 11, 2012 (the “Employment Agreement”); provided that, no such Severance
Benefits will be paid or provided if Executive revokes this Agreement pursuant
to Section 5 below.


2.Executive, for and on behalf of himself and Executive's heirs, successors,
agents, representatives, executors and assigns, hereby waives and releases any
common law, statutory or other complaints, claims, demands, expenses, damages,
liabilities, charges or causes of action (each, a “Claim”) arising out of or
relating to Executive's employment or termination of employment with,
Executive's serving in any capacity in respect of, or Executive's status at any
time as a holder of any securities of, any of the Company and any other
affiliates of the Company (collectively, the “Company Group”), both known and
unknown, in law or in equity, which Executive may now have or ever had against
any member of the Company Group or any equityholder, agent, representative,
administrator, trustee, attorney, insurer, fiduciary, employee, director or
officer of any member of the Company Group, including their successors and
assigns (collectively, the “Company Releasees”), including, without limitation,
any claim for any severance benefit which might have been due Executive under
any previous agreement executed by and between any member of the Company Group
and Executive, and any complaint, charge or cause of action arising out of his
employment with the Company Group under the Age Discrimination in Employment Act
of 1967 (“ADEA”, a law which prohibits discrimination on the basis of age
against individuals who are age 40 or older), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security Act
of 1974, the Family Medical Leave Act, the Equal Pay Act, the Securities Act of
1933, the Securities Exchange Act of 1934, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, and the Virginia Human Rights
Act, the Virginians with Disabilities Act, all as amended; and all other
federal, state and local statutes, ordinances and regulations. By signing this
Agreement, Executive acknowledges that Executive intends to waive and release
any rights known or unknown Executive may have against the Company Releasees
under these and any other laws; provided that, Executive does not waive or
release Claims (i) with respect to the right to enforce this Agreement or those
provisions of the Employment Agreement that expressly survive the termination of
Executive's employment with the Company, (ii) with respect to any vested right
Executive may have under any employee pension or welfare benefit plan of the
Company Group, or (iii) any rights to indemnification preserved by Section 7 of
the Employment Agreement or under any applicable indemnification agreement, any
D&O insurance policy applicable to Executive and/or the Parent's certificates of
incorporation, charter and by-laws, or (iv) with respect to any claims that
cannot legally be waived.


3.Excluded from this Release are any claims which cannot be waived by law and
any claims for vested benefits under the terms of the Company's employee benefit
plans and programs. Executive is waiving, however, his right to any monetary
recovery should any governmental agency or entity, such as the EEOC or the DOL,
pursue any claims on his behalf Executive also acknowledges that (i) the
consideration given to him in exchange for the waiver and release in this
Release is in addition to anything of value to which he was already entitled,
and (ii) that he has been paid for all time worked, has received all the leave,
leaves of absence and leave benefits and protections for which he is eligible,
and has not suffered any on-the-job injury for which he has not


1.

--------------------------------------------------------------------------------





already filed a claim.


4.Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, as amended. Executive
acknowledges that Executive has been given twenty-one (21) days from the date of
receipt of this Agreement to consider all of the provisions of the Agreement
and, to the extent he has not used the entire 21- day period prior to executing
the Agreement, he does hereby knowingly and voluntarily waive the remainder of
said 21-day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY
THIS WRITING THAT: (A) HIS WAIVER AND RELEASE DO NOT APPLY TO ANY RIGHTS OR
CLAIMS THAT MAY ARISE AFTER THE EXECUTION DATE OF THIS RELEASE; (B) HE HAS READ
THIS AGREEMENT CAREFULLY, (C) HE HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN
ATTORNEY, AND (D) HE FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP
CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE
COMPANY RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF.
EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS
VOLUNTARILY.


5.Executive will have seven (7) days from the date of Executive's execution of
this Agreement to revoke the release, including with respect to all claims
referred to herein (including, without limitation, any and all claims arising
under ADEA). If Executive revokes the Agreement, Executive will be deemed not to
have accepted the terms of this Agreement.


6.Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, director, or officer of any member of the
Company Group in any medium to any person without limitation in time. The
Company hereby agrees that its executives, managers and officers, and the board
of directors, executives, managers and officers of the members of the Company
Group will not defame or disparage Executive in any medium to any person without
limitation in time. Notwithstanding this provision, either party may confer in
confidence with his or its legal representatives and make truthful statements as
required by law.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


IRIDIUM COMMUNICATIONS INC.




__________________________
By:
Its:


EXECUTIVE



____________________________________
Scott Scheimreif




2.